Citation Nr: 1212678	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals status post hysterectomy. 

2.  Entitlement to a left hip disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Aunt



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1982 and from August 1990 to December 1990, with additional service in the Army National Guard and the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for residuals status post hysterectomy and a left hip disability.   

In February 2012, the Veteran testified before the Board at a hearing held at the VA Central Office.  At the hearing, the Veteran submitted additional evidence in support of her claims accompanied by a waiver of RO jurisdiction review.  Thus, the Board can consider the additional evidence.

The issue of entitlement to service connection for a psychiatric disorder, to include as secondary to residuals status post hysterectomy, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran underwent a hysterectomy due to continuing abnormal menstrual bleeding and pain while she was serving on active duty.


CONCLUSION OF LAW

The Veteran's hysterectomy was the result of a disease or injury incurred in or aggravated during her active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, as the Board's decision to grant service connection for residuals status post hysterectomy herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations for that issue. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, the Veteran's residuals status post hysterectomy is not a disease for which service connection may be granted on a presumptive basis. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  Active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Service treatment records from the Veteran's period of active service reflect that in September 1990, the Veteran was experiencing severe cramping and abdominal bleeding.  She was diagnosed with cervicitis, menorrhagia, and dysmenorrhea.  She was administered a Depo-Provera injection and placed on physical profile.  In November 1990, she was admitted to the hospital for ongoing heavy menstrual bleeding.  It was noted that she had previously undergone a tubal ligation and Depo-Provera injections without relief.  Her pelvic pain had failed to respond to conservative treatment.  She underwent a total abdominal hysterectomy.  

Service personnel records reflect that the Veteran served on active duty from August 1990 to December 1990.  The type of separation listed was "separation from active duty."  An August 1990 Order declared that the Veteran was ordered to active duty for a period of 90 days beginning August 27, 1990.  Thus, it is clear that the Veteran was on active duty at the time that she was experiencing pelvic and abdominal symptomatology that lead to the November 1990 hysterectomy.  

Post-service treatment records and statement by the Veteran reflect ongoing administration of Depo-Provera injections, as well as routine physical examinations to monitor her health post hysterectomy.  

Accordingly, in concluding that the Veteran was on active duty when she underwent a total hysterectomy, and that the surgery was due to chronic pain  and bleeding that the Veteran had experienced while on active duty, and in resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for residuals of a hysterectomy is warranted.  

In so finding, the Board concludes that the surgery undergone while in service has resulted in a continuing residual disability, specifically, the loss of the uterus and resulting physical complications and symptomatology.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals status post hysterectomy is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a left hip disability so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, he Board finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  In this regard, at her February 2012 hearing before the Board, the Veteran stated that she was awarded SSA disability benefits in 2007.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, any decision granting such benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran contends that she injured her left hip while on active duty during a training exercise and that that injury has either led to or aggravated her current fibromyalgia.  Service treatment records reflect that in August 1981, the Veteran reported that her left hip had been hurting for eleven weeks.  There had been no specific injury.  She had left hip pain on stretching and running.  There was pain at the left sciatic notch.  There was full range of motion of the hips.  The assessment was left hip strain.  X-ray of the hip was negative.  She underwent physical therapy which helped relieve the pain.  Post-service treatment records reflect a diagnosis of fibromyalgia in November 2003 affecting multiple joints.  In May 2004, the Veteran stated to her physician that she had fallen while in service in 1982 and injured her left hip.  She stated that she had had injections in the left hip but that the injury had never resolved.  An X-ray of the hip showed normal bone density and was unremarkable.  Thus, because the Veteran suffered from left hip pain in service and now carries a diagnosis of fibromyalgia, with reports of ongoing hip pain, and the Veteran is credible to state that her in-service left hip injury had never seemed to heal, the Board finds that a VA examination is necessary to determine whether the Veteran's current left hip symptomatology was caused or aggravated by her left hip symptoms in service.

Accordingly, the case is REMANDED for the following actions:

1.  Any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran identify any outstanding treatment records relevant to her claim for service connection for a left hip disability.  After securing any necessary authorization from her, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to ascertain the etiology of her left hip disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically state the following:

i)  Diagnosis any current left hip disability.

ii)  Opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current left hip disability is related to her service or had its onset during service.  In addition to the service treatment records which demonstrate multiple complaints of left hip pain, the examiner should consider the Veteran's statements regarding her in-service hip injury and continuous symptoms of hip pain since service. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a left hip disability should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


